MEMORANDUM OPINION
                                        No. 04-11-00797-CV

   IN THE INTEREST OF K.H.G., E.E.G., K.R.G., E.P.G., D.I.G., AND E.M.G., Minor
                                  Children

                    From the 198th Judicial District Court, Mason County, Texas
                                      Trial Court No. 95212
                         The Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 29, 2012

DISMISSED

           Susie Denise Guerrero, appellant, filed a motion to dismiss this appeal. We grant the

motion. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the

parties regarding the assessment of costs, we order all costs assessed against appellant. See TEX.

R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                             PER CURIAM